FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                      SEPTEMBER 29, 2022
                                                                   STATE OF NORTH DAKOTA



                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 175



State of North Dakota,                                 Plaintiff and Appellee
     v.
Christopher Lockwood,                             Defendant and Appellant



                         Nos. 20220019, 20220020 and
                                  20220021

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Daniel J. Borgen, Judge.

AFFIRMED.

Per Curiam.

Joshua A. Amundson, Assistant State’s Attorney, Bismarck, ND, for plaintiff
and appellee; submitted on brief.

Christopher W. Lockwood, Bismarck, ND, self-represented, defendant and
appellant; submitted on brief.
                           State v. Lockwood
                   Nos. 20220019, 20220020 & 20220021

Per Curiam.

[¶1] Christopher Lockwood appeals from three amended criminal judgments
revoking his probation and resentencing him. It is unclear what Lockwood
argues on appeal because his brief does not contain the minimum requirements
in N.D.R.App.P. 28. Under N.D.R.App.P. 35.1(a)(8), this Court may summarily
affirm a judgment if the appellant’s brief fails to comply with N.D.R.App.P. 28.
We summarily affirm under N.D.R.App.P. 35.1(a)(8).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1